Case 4:18-cv-00068-AWA-DEM Document 17 Filed 10/17/18 Page 1 of 3 PageID# 115




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                            NEWPORT NEWS DIVISION


  BILLY MITCHELL, FOR HIMSELF AND ON
  BEHALF OTHERS SIMILARLY SITUATED,

                Plaintiff,
                                                        Civil Action No: 4: 18cv68
  V.


  NATIONS RECOVERY CENTER, INC. et al.,

                Defendants.

                              RULE 26(0 PRETRIAL ORDER

                Subject to any special appearance, questions of jurisdiction, or other
  motions now pending, the Court ORDERS as follows:
                1. On October 25, 2018 at 2:00 p.m., the parties shall confer for the
  purpose of conducting the conference required by Federal Rule of Civil Procedure
  (hereinafter "Rule")26(f). Unless otherwise agreed upon by the parties, the parties shall
  meet in person at the offices of counsel located closest to the courthouse at Norfolk. By
  agreement of the parties, this conference may be conducted at any time prior to the Rule
  16(b) conference or at any place and by any means of communication so long as the
  parties accomplish the purposes of Rule 26(f) in a timely manner. The parties' proposed
  discovery plan shall provide for completion of all discovery on or before April 30, 2019,
  and shall be formulated to accommodate a trial date before September 30, 2019. The
  parties shall report orally upon their discovery plan at the subsequent Rule l 6(b)
  conference and the plan shall not be filed with the Court.
               2. The Rule J 6(b) scheduling and planning conference will be conducted at
  the Walter E. Hoffman United States Courthouse in Norfolk on November 1, 2018 at
  1:00 p.m. in courtroom 3.
Case 4:18-cv-00068-AWA-DEM Document 17 Filed 10/17/18 Page 2 of 3 PageID# 116



              (a) The Rule 16(b) conference may be rescheduled for an earlier date by
       agreement of the parties, subject to the availability of the court; however, the
       conference may not be postponed to a later date without leave of court. If the
       date poses an unavoidable conflict for counsel, and all counsel and unrepresented
       parties can agree on an alternate date, please call Lorraine Howard in the Clerk's
       Office at 757-222-7212 for assistance.

              (b) At the conference, all parties shall be present or represented by an
       attorney, admitted to practice in the Eastern District of Virginia, who possesses the
       authority to agree upon all discovery and scheduling matters that may reasonably
       be anticipated to be heard by the court.
              (c) The parties are advised that the court has instituted a procedure for
       Settlement and Altemative Dispute Resolution (ADR) contained in Local Rule
       83.6. In accordance with Local Rule 83.6(D), utilization of ADR procedures shall
       not operate to change any date set by order of the court, by the Federal Rules of
       Civil Procedure, or by the Local Rules of Practice.
              (d) The parties shall complete the initial disclosures set forth in Rule
       26(a)(1) on or before November 15. 2018. Any objections to the requirement of
       initial disclosure, and any unresolved issues regarding the discovery plan, shall be
       addressed at the Rule 16(b) conference.
              3. Subject to the limitations imposed in pretrial orders, the parties may
 initiate any form of discovery at any time subsequent to the date of this order, provided
 that no party will be required to respond to a deposition notice or other form of discovery
 sooner than November 26. 2018. unless specifically ordered by the court. All objections
 to interrogatories and requests for production and admission should be served within
 fifteen (15) days after service of such discovery requests. The failure of a party to
 comply with any disclosure provision, or any other form of discovery, will not excuse
 any other party from the failure to comply with any disclosure provision or any other
 form of discovery.
Case 4:18-cv-00068-AWA-DEM Document 17 Filed 10/17/18 Page 3 of 3 PageID# 117




                4. Interrogatories to any party by any other party shall be limited to thirty
  (30) in number, including sub-parts. Depositions of nonparty, non-expert witnesses shall
  be limited to five (5) in number. There shall be no limit placed upon the number of
  depositions of military witnesses, or of witnesses not subject to summons for trial, which
  are undertaken by the proponent of the witness for the purpose of presenting such
  deposition testimony at trial. By agreement of the parties, or upon good cause shown, the
  court may enlarge the number of interrogatories which may be served upon a party, and
  the number of depositions which may be taken, or limit the number of depositions of
  military witnesses, or those taken by the proponent of the witness for presentation in
  evidence in lieu of the appearance of the witness.

                                          OcL:'JlcS i=.. :·.i11 a \
                                          Un:::::: Stc.�3S ��"�:;:ist�c:te Jutge
                                      UNITED STATES MAGISTRATE JUDGE
                 1£
  Date: October,i< 2018




                                                3
